This cause having heretofore been submitted to the Court upon the transcript of the record of the decree herein and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that the writ of error in this cause should be and the same is hereby dismissed at the cost of the plaintiff in error.
  TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur. *Page 180